Iismissed; Opinion issued November 1, 2012




                                               In The
                                 Q!nurt uf ppiab
                         Fiftt! Thtrtrt uf ixa at kttta
                                      No. 05-12-00865-CV

                                   KEISHA BELL, Appellant

                                                V.

                              JAMES B. NUTTER & CO., Appellee


                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-02586-C


                             MEMORANDUM OPINION
                       Before Justices O’Neill, FitzGerald, and Lang-Miers

       On June 22, 2012, appellant Keisha Bell filed a notice of appeal in this case. On September

25, 2012, appellee filed a motion to dismiss for mootness and want of prosecution. On October 9,

2012, we ordered appellant either to file her brief or to otherwise respond to the motion to dismiss

within ten days. Appellant has not responded or otherwise communicated with this Court regarding

her appeal.

       Accordingly, we GRANT appellee s September25, 2012 motion and DISI’I1SS this appeal.
                                           ‘




See TEx. R. App. P. 38.8(a)(1).

                                                             PER CURIAM

120865F.P05
                                     uf ;ipia1
                                  Qtntrl

                      FiftIi iitriri uf ixai at Iat1a

                                     JUDGMENT
KEISIJA BELL. Appellant                         Appeal from the County Court at Law No. 3
                                                of Dallas County, Texas. (Tr.Ct.No. CC-12-
No. 05-1 2-00865-CV        ‘VT,
                                                02586-C).
                                                Opinion delivered per curiam before Justices
JAMES B NUTTER & CO., Appellee                  O’Neill. FitzGerald, and Lang-Miers.


    Based on the Court’s opinion of this date, this appeal is DISMISSED. Appellee is
ORDERED to recover its costs of this appeal from appellant.


Judgment entered November 1, 2012.




                                                I I .l/A131 liii \N( \‘IEI.RS
                                                                    -




                                                .11, ‘S’l I(•I